[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 18, 2009
                               No. 08-17193                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 07-00314-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LENA CELEDON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                             (November 18, 2009)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     After pleading guilty, Lena Celedon appeals the denial of her motion for a
new sentencing. After review, we affirm.

                              I. BACKGROUND FACTS

       Celedon was a courier for a large drug organization that imported cocaine

from Mexico to the United States. Celedon made ten trips transporting drugs from

Texas or Mexico to Houston, Texas or Atlanta, Georgia. Celedon also transported

drug proceeds back to Texas. After receiving a tip from a confidential source, law

enforcement stopped Celedon’s tractor-trailer at a Texas border checkpoint and

found a shipment of cocaine. Celedon cooperated with law enforcement and

completed a controlled delivery of “sham” cocaine under the supervision of law

enforcement agents.

       Celedon pled guilty to conspiracy to possess with intent to distribute at least

five kilograms of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

(b)(1)(A)(ii), and money laundering, in violation of 18 U.S.C. § 1956. At the

sentencing hearing, the district court denied Celedon’s request for a minor-role

reduction, but granted the government’s U.S.S.G. § 5K1.1 motion based on

Celedon’s substantial assistance. The district court sentenced Celedon to 135

months’ imprisonment and five years’ supervised release.1 On September 12,

2008, the district court entered its judgment and commitment. Celedon filed a


       1
       Celedon does not dispute her original advisory guideline range was 262 to 327 months’
imprisonment. The § 5K1.1 motion resulted in a 135-month sentence.

                                              2
notice of appeal on September 17, 2008, but voluntarily dismissed her appeal on

October 27, 2008.

      On October 29, 2008, Celedon filed a “Motion for New Sentencing,” citing

Federal Rule of Criminal Procedure 33. Celedon argued that her Sixth

Amendment right to confront witnesses was violated because one of her co-

defendants testified at his sentencing hearing and exaggerated Celedon’s

culpability in the cocaine conspiracy. Because the co-defendant’s sentencing

preceded Celedon’s, Celedon claimed that the co-defendant’s testimony led the

district court to refuse to give Celedon a lower sentence. Celedon argued that she

was entitled to a resentencing “based on the new evidence that she discovered after

her sentencing.” The district court denied Celedon’s Rule 33 motion, concluding

that it did not have jurisdiction to modify her sentence. Celedon appealed.

                                II. DISCUSSION

      Under 18 U.S.C. § 3582(c), a district court may not modify a term of

imprisonment once it has been imposed except: (1) upon motion of the Director of

the Bureau of Prisons (“BOP”); (2) when “expressly permitted by statute or by

Rule 35 of the Federal Rules of Criminal Procedure”; or (3) when the “term of

imprisonment [is] based on a sentencing range that has subsequently been

lowered” by an amendment to the Sentencing Guidelines. See 18 U.S.C.



                                         3
§ 3582(c). It is undisputed that there has been no motion by the BOP Director to

modify Celedon’s sentence and no amendment to the Sentencing Guidelines that

subsequently lowered Celedon’s sentencing range. Thus, the district court had

jurisdiction to modify Celedon’s sentence only if permitted by statute or Rule 35,

pursuant to § 3582(c)(1)(B). This Court has concluded, based on § 3582(c)(1)(B),

that district courts lack “inherent authority” to modify a sentence. United States v.

Diaz-Clark, 292 F.3d 1301, 1316-18 (11th Cir. 2002). Thus, district courts may

modify a sentence only via (1) Rule 35, or (2) the express statutory authority

conferred by 28 U.S.C. § 2255. United States v. Diaz-Clark, 292 F.3d 1310, 1316-

18 (11th Cir. 2002).2

       Here, the district court did not err in concluding it lacked jurisdiction to

modify Celedon’s sentence. Celedon brought her motion under Rule 33.

However, § 3582(c) prohibits a district court from modifying her sentence except

when permitted by Rule 35(a) or § 2255. Thus, the district court did not have

authority to modify Celedon’s sentence under Rule 33.

       Further, even if Celedon’s motion for a new sentencing is construed as a

Rule 35(a) motion, the district court did not commit reversible error.3 Rule 35(a)

       2
         Whether the district court had jurisdiction to resentence a defendant “is a legal question
subject to plenary review.” Diaz-Clark, 292 F.3d at 1315.
       3
           Celedon does not argue that her motion should have been recharacterized as a § 2255
motion.

                                                 4
permits the district court “[w]ithin 7 days after sentencing” to “correct a sentence

that resulted from arithmetical, technical, or other clear error.” Fed. R. Crim. P.

35(a). Celedon’s motion was not filed within the requisite seven-day period and

does not present an arithmetical or technical error.

      We also reject Celedon’s argument that her alleged Sixth Amendment

violation constitutes “clear error.” Clear error within the meaning of Rule 35(a) is

limited to obvious errors that either resulted in an illegal sentence or those errors

that would almost certainly result in a remand on appeal. See United States v. Lett,

483 F.3d 782, 788 (11th Cir. 2007), cert. denied, 129 S. Ct. 31 (2008); United

States v. Yost, 185 F.3d 1178, 1181 (11th Cir. 2007). Celedon’s Sixth Amendment

claim cannot meet this standard under our precedent, which recognizes that the

Sixth Amendment right to confront witnesses is a trial right, not a sentencing right.

See United States v. Cantellano, 430 F.3d 1142, 1146 (11th Cir. 2005).

      Celedon argues that her motion should have been granted as a motion for

reconsideration. The Federal Rules of Criminal Procedure do not provide a

mechanism for filing a motion for reconsideration. United States v. Vicaria, 963

F.2d 1412, 1413-14 (11th Cir 1992). We have considered motions for

reconsideration in criminal actions in the limited context of considering whether

they may act as tolling motions for purposes of filing a timely appeal. See id. In



                                           5
any event, the district court lacks “inherent authority” to modify a sentence after it

is imposed. Diaz-Clark, 292 F.3d at 1316-18. Thus, under § 3582(c), the district

court does not have authority to modify a sentence through a motion for

reconsideration in the direct criminal proceedings. United States v. Dotz, 455 F.3d

644, 648 (6th Cir. 2006) (rejecting defendant’s “creative characterization” of his

Rule 35(a) motion as a motion for reconsideration and concluding that under

§ 3582(c)(2) “there is simply no such thing as a ‘motion to reconsider’ an

otherwise final sentence”).

      For all these reasons, we affirm the district court’s denial of Celedon’s

motion for a new sentencing.

      AFFIRMED.




                                           6